531 So.2d 638 (1988)
Lonnie London KENNEDY
v.
STATE of Mississippi.
No. 58018.
Supreme Court of Mississippi.
September 21, 1988.
William R. Sanders, Charleston, for appellant.
Edwin Lloyd Pittman and Mike Moore, Attys. Gen. by Charles W. Maris, Jr., Sp. Asst. Atty. Gen., Jackson, for appellee.
Before DAN M. LEE, P.J., and ROBERTSON and GRIFFIN, JJ.
GRIFFIN, Justice, for the Court:
Lonnie London Kennedy was tried before a jury and convicted in the Circuit Court of the Second Judicial District of Tallahatchie County, Mississippi of armed robbery. He was sentenced as an habitual offender to serve a term of forty (40) years, a period reasonably less than his life expectancy, in the custody of the Mississippi Department of Corrections.
Under the authority of Morea v. State, 329 So.2d 527 (Miss. 1976), this Court holds that the assignments of error are without merit and that the appeal raises no issue requiring discussion. Cowart v. State, 519 So.2d 896 (Miss. 1988); Roberts v. State, 519 So.2d 896 (Miss. 1988); Burk v. State, 506 So.2d 993 (Miss. 1987); Turner v. State, 505 So.2d 284 (Miss. 1987); Hill v. State, *639 505 So.2d 281 (Miss. 1987); Holliday v. State, 504 So.2d 725, 726 (Miss. 1987); Rodriguez v. State, 498 So.2d 1230, 1231 (Miss. 1986); Landingham v. State, 498 So.2d 382 (Miss. 1986); Ragland v. State, 498 So.2d 373 (Miss. 1986).
The conviction and sentence are affirmed.
AFFIRMED.
ROY NOBLE LEE, C.J., HAWKINS and DAN M. LEE, P.JJ., and PRATHER, ROBERTSON, SULLIVAN, ANDERSON and ZUCCARO, JJ., concur.